Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with KAVON NASABZADEH on 5/27/2021.

The application has been amended as follows: 

	In the claims:

	1. (Currently Amended) A method comprising: receiving, by a wireless device, one or more messages comprising: 
	configuration parameters for a plurality of cells comprising one or more licensed cells and one or more unlicensed cells; and	one or more skipping parameters indicating uplink transmission skipping is configured for the wireless device; 	receiving, by the wireless device, a downlink control information indicating an uplink grant for an uplink transmission via a first subframe of a first cell in the plurality of cells; and	based on the  in the first subframe;	the uplink transmission comprises a medium access control (MAC) packet data unit comprising:		zero MAC service data units; and 		a MAC control element (CE) only for a padding buffer status report (BSR) or a periodic BSR; and 
	no aperiodic channel state information is requested for the first subframe.

11. (Currently Amended) A wireless device comprising: one or more processors, memory storing instructions that, when executed by the one or more processors, cause the wireless device to: 
receive one or more messages comprising: configuration parameters for a plurality of cells comprising one or more licensed cells and one or more unlicensed cells; and 
one or more skipping parameters indicating uplink transmission skipping is configured for the wireless device, 
receive a downlink control information indicating an uplink grant for an uplink transmission via a first subframe of a first cell in the plurality of cells; and Page 3 of 9Application No.: 15/834,834Docket No.: 16-1072U  
based on the first cell being an unlicensed cell, transmit the uplink transmission via the first subframe of the first cell when: 
 in the first subframe; 
the uplink transmission comprises a medium access control (MAC) packet data unit comprising: 
zero MAC service data units; and 
a MAC control element (CE) only for a padding buffer status report (BSR) or a periodic BSR; and 
no aperiodic channel state information is requested for the first subframe.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

Claims 1-3, 5-13, 15-22 are considered allowable over prior arts since none of the prior art reference(s) taken individually or in combination particularly disclose, fairly suggests, or render obvious as stated in the italic below.

Regarding claim 1 and 11, a method and wireless device for:
receiving, by a wireless device, one or more messages comprising: 
	configuration parameters for a plurality of cells comprising one or more licensed cells and one or more unlicensed cells; and	one or more skipping parameters indicating uplink transmission skipping is configured for the wireless device; 	receiving, by the wireless device, a downlink control information indicating an 
based on the first cell being an unlicensed cell, transmitting the uplink transmission via the first subframe of the first cell when:	the one or more skipping parameters indicate uplink transmission skipping is configured for the wireless device in the first subframe;	the uplink transmission comprises a medium access control (MAC) packet data unit comprising:		zero MAC service data units; and 		a MAC control element (CE) only for a padding buffer status report (BSR) or a periodic BSR; and 
	no aperiodic channel state information is requested for the first subframe…in combination of other limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


OMER S. MIAN
Primary Examiner
Art Unit 2461



/OMER S MIAN/Primary Examiner, Art Unit 2461